EDWARD P. HILL, Judge.
The Commonwealth appeals from a judgment for $22,740 for the taking of a strip of land 33 feet wide from appellees’ lot located in Shepherdsville, Kentucky. The land is needed for raising the grade level of Kentucky Highway 44. Before the taking, the lot measured 103 feet fronting on the highway, the back measurement was 107 feet, and the side measurements were 150 feet on one side and 160 feet on the other.
The construction contemplated raises the grade of the road in front of appellees’ property six and one-half feet. The new road surface is moved four and one-half feet closer to appellees’ residence.
Appellees’ property was used for residential purposes up to the time of preparation of this case. A modern house trailer was located on a permanent foundation with a chimney attached. However, the property is listed as “commercial” at the present time.
Two witnesses for appellant fixed the before value at $15,250 and $14,500 and the after value at $13,200 and $12,000, respectively, for a difference of $2050 and $2500.
Appellees’ witnesses (five in number, including appellee) fixed before values ranging from $45,000 to $30,000 and after values ranging from nothing to $10,000. Appellee and one of his witnesses placed no value on the remaining land. The difference between before and after values as determined and testified to by appellee and his witnesses ranged from $25,000 to $42,000.
Appellee Robert L. Ratcliff testified he listed his lot for taxation at $15,000.
*78As noted above the verdict in circuit court was for $22,740. We readily conclude at first blush that the amount is grossly excessive and reverse the judgment.
All concur.